               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                       Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                 Fax: 718-740-2000
Employment and Labor Lawyer                                          Web: www.abdulhassan.com

                                        June 4, 2021

Via ECF

Hon. Ronnie Abrams, USDJ
United States District Court, SDNY
40 Foley Square, Courtroom: 1506
New York, NY 10007
Tel: 212-805-0162
                       Re: Bevel v. Metrolux Manor Corp et al
                           Case No. 21-CV-02689 (RA)(OTW)
                           Motion for Extension of Time
Dear Judge Abrams:

       My firm represents plaintiff in the above-referenced action, and I respectfully write to
request a 30-day extension of the June 4, 2021, and related deadlines in Your Honor’s May 7,
2021 order. This request is being made because defendants have contacted my office through
counsel and request a 30-day extension of time to answer the complaint which Plaintiff
consented to. We expect counsel for Defendants to file any necessary papers with the Court.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC
                                                                         Application granted.
_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)                                                                SO ORDERED.
Counsel for Plaintiff

cc:    Defense Counsel via Email (harmonlaw@yahoo.com)                           ________________________
       Robert B Harmon Esq.                                                             Hon. Ronnie Abrams
       1732 1st Ave, #27234                                                                    June 7, 2021
       New York, NY 10128
       1-914-265-2120
